EXAMINER'S AMENDMENT/COMMENTS
Response to Arguments
Applicant’s arguments, filed June 21, 2021, with respect to the current set of claims have been fully considered and are persuasive.  Applicant amended the claims to address the previous 112 rejections and claim objections made in the previous action.  The Examiner finds that these amendments overcome the previous 112 rejections and objections, withdrawing them as a result.
In addition, the Examiner reproduces the response from the previous action in which Applicant’s previous arguments, filed April 28, 2021, were fully considered and were persuasive. The previous prior art rejection was withdrawn. Specifically, on pages 6-7 of the Remarks section dated April 28, 2021 as indicated by the page numbers at the bottom of each page, Applicant argued that the previous prior art rejection using prior art references Plante, (CA 2400546), Quigley et al., (“Quigley”, US 2016/0115675), and Savage, (US 2014/0053909), did not disclose the claimed invention, specifically the limitation in independent Claim 1, “at least one tank bypass line directly coupled with said first tank input line prior to said at least one tank” among others. The Examiner found this remark persuasive by Applicant because Plante, Quigley and Savage do not disclose this limitation, and the other previous secondary references used do not disclose this limitation either. As a result, the Examiner withdrew the previous prior art rejection.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after withdrawing the previous prior art rejection for the reasons presented in the Response to Arguments section above, the Examiner conducted further searching and consideration in the relevant fields of endeavor. After doing so, the Examiner concluded that the claimed invention of independent Claim 1 is patentable over the closest prior art, which includes Plante, (CA 2400546), and Quigley etal., (“Quigley”, US 2016/0115675). Specifically, the limitations “at least one tank by-pass line directly coupled with said first tank input line prior to said at least one tank and directly coupled to a usage device line” in combination with the claimed “liquid circulating system” are patentable over Plante and Quigley, and there are no apparent obvious modifications in other relevant prior art. 
As a result, the Examiner allows Claims 1-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779